DETAILED ACTION

Applicant’s response filed 2/1/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Prior rejections are maintained and reformulated in view of amendments presented. 
Pertinent prior arts have been cited for Applicant’s review and may be applied in the future. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 recites:


    PNG
    media_image1.png
    635
    973
    media_image1.png
    Greyscale

The claim states to receive a syndrome having plurality of syndrome bits and then each of the syndrome bits to be of a first or second binary state indicating a fault in a circuit location. The last limitation of the claim states, “…implementing, at an isolated fault decoder, logic to identify a set of faults that explain the syndrome observed for the measure circuit, the set of faults satisfying a fault isolation threshold restricting a proximity between each pair of faults in the set.” 
This limit is not clear and appears to contradict the previous limitations. 
Does the isolated fault decoder identify the same faults that are previous mentioned in the claim and are based on the second binary state of the syndrome? There is lack of clear antecedent basis for this. Also previous in the claim it states the fault is present if the syndrome is in the second binary state.
It is not clear how the set of faults “explain” the syndrome. Isn’t the syndrome value used to determine if there is a fault? Essential elements are missing from the claim. 
What does it mean by “…the syndrome observed for the measurement circuit…”? Doesn’t the measurement circuit produce/calculate the syndrome values as previously stated in the claim? 
The last limitation also assumes that there are multiple faults by stating “…the set of faults…” when the claim states “…at least one fault…” These limitations appear to contradict each other. 
It is not clear how the set of faults that satisfy a isolation threshold restrict a proximity between each pair of faults in the set. This limitation contradicts the previous limitations by assuming there are multiple pair of faults. It is not clear what exactly this last limitation is stating. 
Essential elements are missing from the claims. 
Independent claims 11 and 19 are rejected for similar reasons and require corrections as well. Respective dependent claims are rejected at least based on dependency. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are unclear and have contradicting limitations. Applicant is encouraged to formulate claim language that clearly define the novelty of the application in a manner that is clear. Pertinent prior arts have been cited for Applicant’s review and consideration when making amendments. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112